Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 8, & 12 are rejected under 35 U.S.C. 103 as being unpatentable over Denmark (US 6,579,169), in view of Chang et al (US 2017/0097164), hereinafter referred to as Chang.

Regarding claim 1, Denmark (US 6,579,169) shows a glass integrated fan assembly comprising: 
a door module or window module (10, Fig. 1) comprising a frame (12, Fig. 1) and a pane (30, Fig. 2 – the Oxford English Dictionary defines Pane: I.3. “a flat side, face, or surface of an object having several sides”. The Examiner is using the broadest reasonable interpretation to understand element 30 is a pane), the pane being engaged to the frame (Fig. 3), the frame being configured for positioning in an opening (18, Fig. 1) in a structure (20, Fig. 1) and for engaging the structure such that the pane closes the opening (Fig. 3), the pane having an aperture (32, Fig. 2) positioned therein (Fig. 2); 
a fan unit (24, Fig. 2) positioned in the aperture (Fig. 2) and engaged to the pane (Fig. 2/3), wherein the fan unit is configured for ventilating an interior space of the structure (Fig. 4); and 
a panel (14, Fig. 1) slidably engaged to the frame (Fig. 1/2 – Merriam-Websters Dictionary defines Sliding Hinge: “a hinge that permits sliding as well as rotary movement (as of a door)”, to which the Examiner is understanding the sliding hinge 15 is to be slidably engaged with the frame 12), such that the panel is selectively slidable from an open configuration (Fig. 4), wherein the panel is positioned adjacent to the aperture (Fig. 4), to a closed configuration (Fig. 3), wherein the panel closes the aperture (Fig. 3 – the panel 14 closes the apertures from the inside, when in the closed position).  
	However, Denmark lacks showing a glass pane, and the panel slidably engaged to the glass pane.
	Chang (US 2017/0097164), an air conditioner for a window, is in the same field of endeavor as Denmark which is an air conditioner for a window.
	Chang teaches a glass pane, and the panel (302, Fig. 3A) slidably engaged to the glass pane (301, Fig. 3A).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Denmark to incorporate the teachings of Chang to provide a glass pane, and the panel slidably engaged to the glass pane, which would provide an air conditioner that reaches from end to end of the window when in use to prevent heat from entering the room (¶0002, Lines 10-15).

Regarding claim 2, Denmark shows wherein the door module comprises a glass door (Fig. 1 – the panel 14, which opens and closes like a door, also comprises of a glass).  

Regarding claim 3, Denmark shows wherein the glass door is slidably openable and closable (Fig. 1/3/4 – Merriam-Websters Dictionary defines Sliding Hinge: “a hinge that permits sliding as well as rotary movement (as of a door)”, to which the Examiner is understanding the sliding hinge 15 is to make the glass door slidably openable and closable).  

Regarding claim 4, Denmark shows elements of the claimed invention as stated above in claim 1 including wherein the aperture is circularly shaped (Fig. 2); and the fan unit is rectangularly box shaped (24, Fig. 2).  
Regarding claim limitation the aperture is squarely shaped, at the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have the aperture to be squarely shaped instead of the aperture being circularly shaped as shown in Denmark, because applicant has not disclosed that having the aperture be squarely shaped provides an advantage, is used for particular purpose , or solves a stated problem. One of ordinary skill in the art, would have expected the Applicant's invention to perform equally well with the aperture being squarely shaped or the aperture being circularly shaped, because both shapes performs the function of discharging air equally well. (MPEP 2144.04, Sect VI.C). 

Regarding claim 8, Denmark shows further including: a pair of side rails (12, Fig. 3 - each part of the frame 12 acts as edges, or rails as seen in Fig. 3, to each element 16 and element 14), each side rail being engaged to the pane (30, Fig. 3 – the pane 30 is engaged to the pair of side rails of the frame 12) such that the side rail extends along a respective opposed side of the aperture (Fig. 3 – the apertures 32 are arranged perpendicular, or along respective opposed side of the aperture, to the side rails), the side rails extending past a lower end of the aperture (Fig. 1), the panel (14, Fig. 3) being slidably engaged to the pair of side rails (Fig. 3), such that the side rails are positioned for guiding the panel as the panel is slid between the open configuration and the closed configuration (Fig. 3/4); and a bottom rail (see Annotated Figure 2) engaged to the pane (see Annotated Figure 2) such that the bottom rail is parallel to the lower end of the aperture (see Annotated Figure 2), such that the bottom rail is positioned for seating the panel in the open configuration (see Annotated Figure 2).  
However, Denmark lacks showing a glass pane. 
Chang teaches a glass pane (301, Fig. 3A).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Denmark to incorporate the teachings of Chang to provide a glass pane, which would provide an air conditioner that reaches from end to end of the window when in use to prevent heat from entering the room (¶0002, Lines 10-15).


    PNG
    media_image1.png
    619
    893
    media_image1.png
    Greyscale

Annotated Figure 2

Regarding claim 12, Denmark shows further including a handle (see Annotated Figure 2 – Dictionary.com defines Handle: “that which may be held, seized, grasped, or taken advantage of in effecting a purpose.”. The Examiner is using the broadest reasonable interpretation to understand the handle of Denmark to be a handle that which may be used by the hand of a user to engage) engaged to the panel (14, Fig. 1/ see Annotated Figure 2), wherein the handle is configured for engaging a hand of a user (see Annotated Figure 2 – Dictionary.com defines Handle: “that which may be held, seized, grasped, or taken advantage of in effecting a purpose.”. The Examiner is using the broadest reasonable interpretation to understand the handle of Denmark to be a handle that which may be used by the hand of a user to engage), positioning the user for sliding the panel between the open configuration and the closed configuration (Fig. 3/4).  

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Denmark (US 6,579,169), in view of Chang et al (US 2017/0097164), hereinafter referred to as Chang, in further view of Takeda et al (US 2004/0007000), hereinafter referred to as Takeda.

Regarding claim 5, Denmark shows wherein the fan unit comprises: a power module (26, Fig. 1), the power module comprising a power cord or a battery (Fig. 1 – the power module comprises of a power cord); 7a motor operationally engaged to the power module (see Annotated Figure 1); a plurality of blades engaged to the motor, such that the power module is positioned for selectively powering the motor for turning the blades (see Annotated Figure 1).
However, the combination of Denmark & Chang lacks showing a controller operationally engaged to the power module and the motor, such that the controller is positioned for selectively engaging the motor to the power module for supplying power thereto and for controlling a rotational speed thereof.
	Takeda (US 2004/0007000), an air conditioning device, is in the same field of endeavor as Denmark which is an air conditioning device.
Takeda teaches a controller (160, ¶0248) operationally engaged to the power module (¶0052) and the motor (162, ¶0248), such that the controller is positioned for selectively engaging the motor to the power module for supplying power thereto and for controlling a rotational speed thereof (¶0248).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Denmark & Chang to incorporate the teachings of Takeda to provide a controller operationally engaged to the power module and the motor, such that the controller is positioned for selectively engaging the motor to the power module for supplying power thereto and for controlling a rotational speed thereof, which would provide a control system that controls the operation of the ion generating device and the air conditioning apparatus in an interlocked fashion with improved usability (¶0025, Lines 5-10).

    PNG
    media_image2.png
    434
    721
    media_image2.png
    Greyscale

Annotated Figure 1

Regarding claim 6, Denmark shows elements of the claimed invention as stated above in claim 5 except further including: the controller comprising a receiver; and a remote control operationally engaged to the controller via the receiver, such that the remote control is positioned for selectively signaling the controller for supplying power to the motor and for controlling a rotational speed thereof.  
Takeda teaches the controller (160) comprising a receiver (117, ¶0248); and a remote control (108) operationally engaged to the controller via the receiver (¶0248), such that the remote control is positioned for selectively signaling the controller for supplying power to the motor and for controlling a rotational speed thereof (¶0237, Lines 18-21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Denmark & Chang to incorporate the teachings of Takeda to provide the controller comprising a receiver; and a remote control operationally engaged to the controller via the receiver, such that the remote control is positioned for selectively signaling the controller for supplying power to the motor and for controlling a rotational speed thereof, which would provide a control system that controls the operation of the ion generating device and the air conditioning apparatus in an interlocked fashion with improved usability (¶0025, Lines 5-10).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Denmark (US 6,579,169), in view of Chang et al (US 2017/0097164), hereinafter referred to as Chang, in further view of Ross (US 2,011,419).

Regarding claim 7, the combination of Denmark & Chang shows elements of the claimed invention as stated above in claim 1 including the panel, the fan unit, and the pane.
However, the combination of Denmark & Chang lacks showing wherein the panel and the fan unit each are positioned on a respective opposed face of the glass pane.  
Ross (US 2,011,419), a ventilator for a window, is in the same field of endeavor as Denmark which is a ventilator for a window.
Ross wherein the panel (35, Fig. 3) and the fan unit (48, Fig. 3) each are positioned on a respective opposed face of the glass pane (2, Fig. 3, Col. 2, Lines 1-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Denmark & Chang to incorporate the teachings of Ross to provide wherein the panel and the fan unit each are positioned on a respective opposed face of the glass pane, which would provide a casement type window comprising mullion bars with a ventilator (Col. 1, Lines 7-18).

Allowable Subject Matter

Claims 9-11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 13 is allowed.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L FAULKNER whose telephone number is (469)295-9209. The examiner can normally be reached M-F: 9-7, Every other F: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN L FAULKNER/Examiner, Art Unit 3762                                                                                                                                                                                                        /MICHAEL G HOANG/Supervisory Patent Examiner, Art Unit 3762